Citation Nr: 0104249	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  98-14 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
Hodgkin's disease or, alternatively to a rating greater than 
10 percent for residuals of the disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Strommen, Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1998, in which the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) reduced the rating of the veteran's 
Hodgkin's disease from 100 percent to 10 percent.  The 
veteran subsequently perfected an appeal of that decision.  A 
Travel Board hearing on this issue was held in Chicago, 
Illinois, in September 2000, before George R. Senyk, who is a 
member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991 and Supp. 2000).

At his September 2000 hearing, the veteran raised a claim of 
entitlement to service connection for a psychiatric disorder 
as secondary to his service-connected Hodgkin's disease.  
This issue has not been developed by the RO and is referred 
to the RO for appropriate disposition.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's Hodgkin's disease is in remission; the last 
course of therapy for the disease was in May 1996, and there 
has been no recurrence or metastasis.

3.  In May 1997, based on outpatient treatment records and on 
an April 1997 examination showing the Hodgkin's disease was 
in remission, the RO proposed reducing the evaluation to 10 
percent; the veteran was properly notified of the proposal 
and was afforded a hearing. 

4.  In a March 1998 decision, the RO reduced the rating of 
the veteran's Hodgkin's disease to 10 percent, effective from 
June 1, 1998.

5.  The veteran's residuals of Hodgkin's disease are 
identified as:  decreased appetite, weight loss, headaches, 
weakness, fatigue, shortness of breath, frequent colds and 
sore throats, and numbness in his feet.


CONCLUSION OF LAW

The reduction of the rating for Hodgkin's disease, effective 
June 1, 1998, was proper, and restoration of a 100 percent 
rating is not warranted; a 40 percent combined rating is 
warranted for residuals of the disease based on a formulation 
of 30 percent for decreased appetite, weight loss, headaches, 
weakness, fatigue, shortness of breath, and frequent colds 
and sore throats, and a 10 percent rating for numbness of the 
lower extremities.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
(2000); 38 C.F.R.§§ 3.105(e), 3.343(a), 3.344, 4.117, 4.124a, 
Diagnostic Codes 7709, 7700, 8521 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000(VCAA), Pub. L. No. 106-475 (VCAA), 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Consequently, the VA is 
obligated to assist the veteran in the development of his 
claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition, to eliminating the well-groundedness 
requirement, the statue also amplified the duty to assist 
itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case the duty to assist has been satisfied.  
All treatment records identified by the veteran have either 
been obtained by the RO or submitted by the veteran.  
Additionally, he has been provided with a recent VA medical 
examination addressing his Hodgkin's disease.  Accordingly, a 
remand to the RO for compliance with the new duty to assist 
requirements is not necessary, and the veteran is not 
prejudiced by the Board's decision not to do so.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The RO granted service connection for Hodgkin's disease in a 
January 1996 decision.  Because the disease was active and 
the veteran was receiving chemotherapy at that time, a 100 
percent rating was assigned, with future examinations and 
review scheduled.  In May 1997, the RO issued a rating 
decision proposing a reduction in the veteran's Hodgkin's 
disease to 10 percent because he had not had chemotherapy for 
more than six months, and the residuals of his Hodgkin's 
disease did  not warrant anything more.  The veteran was 
provided with notice of the proposed reduction in compliance 
with 38 C.F.R. § 3.105(e) (2000).  A hearing on this issue 
was held at the RO in September 1997.  In March 1998 the RO 
issued a rating decision reducing the veteran's evaluation 
for his Hodgkin's disease from 100 percent to 10 percent, 
effective June 1, 1998.  The veteran perfected an appeal of 
this decision.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2000); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

Additionally, where the reduction in evaluation of a service-
connected disability is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, rating action 
will be taken.  The reduction will be made effective the last 
day of the month in which a 60-day period from the date of 
notice to the payee expires.  The veteran will be notified 
and given 60 days to present additional evidence.  38 C.F.R. 
§ 3.105(e) (2000).

In hearing testimony before the RO in September 1997 and 
before a member of the Board in September 2000, the veteran 
stated that he was seen quarterly by his oncologist for 
assessment of his Hodgkin's disease.  He also testified that 
since his last chemotherapy treatment in May 1996 he has had 
symptoms of tiredness and fatigue, night sweats, lack of 
energy, weight loss, decreased appetite, headaches, weakness, 
and numbness in his hands and feet.  He attributes these 
symptoms to his Hodgkin's disease and treatment therefor, and 
asserts that these residuals warrant a rating greater than 10 
percent.  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.117 (2000) (Schedule), the RO ascertained the severity of 
the veteran's Hodgkin's disease by application of the 
criteria set forth in Diagnostic Code 7709.  Under this 
provision, a 100 percent rating is warranted for active 
Hodgkin's disease or during a treatment phase.  According to 
the Note attached to this provision, the 100 percent rating 
continues beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy, or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  If there has been no local 
recurrence or metastasis, the Hodgkin's disease is rated on 
its residuals.

Medical evidence of record reveals that the veteran's last 
chemotherapy was in May 1996.  In April 1997 he was provided 
with a VA hematologic examination.  He reported being tired, 
having no energy, night sweats, nausea, decreased appetite, 
weight loss, difficulty sleeping, and numbness in his hands 
and feet.  The diagnosis was Hodgkin's disease, with 
constitutional symptoms.  VA outpatient treatment records 
from December 1996 and February 1997, indicate that the 
veteran reported decreased appetite and energy since his 
chemotherapy; September and October 1997 outpatient treatment 
notations state that the veteran had decreased appetite, 
fatigue and night sweats.  

In December 1998, the veteran was accorded another VA 
examination to assess the status of his Hodgkin's disease.  
The examiner noted that the Hodgkin's disease was in 
remission, and that symptoms reported included chronic 
fatigue, muscle soreness, loss of appetite, night sweats, 
headaches, frequent colds and sore throats, shortness of 
breath when walking 200 to 300 yards, and numbness in his 
hands and feet.  He had occasional chest pain and 
lightheadedness, but no syncope.  On examination of the 
veteran, it was determined that he had lymphatic predominant 
Hodgkin's disease with two enlarged cervical and two enlarged 
axillary lymph nodes, currently in remission.  It was also 
noted that the veteran's peripheral neuropathy of the lower 
extremities was more likely than not related to chemotherapy 
for Hodgkin's disease as the symptoms began after diagnosis 
of Hodgkin's.  It was stated that the veteran's moderate 
neuropathy of the left upper extremity and severe neuropathy 
of the right upper extremity were less likely than not 
related to chemotherapy because the symptoms pre-dated his 
Hodgkin's disease, and were more likely related to carpal 
tunnel syndrome.

A neurologic consultation of the same time period notes that 
the veteran reported an 18 year history of tingling in both 
hands and four year history of tingling and numbness in both 
feet, the latter having its onset after his chemotherapy 
treatment.  The examiner noted that the veteran was treated 
with neurotoxins during chemotherapy.  The neurology 
examiner's assessment was carpal tunnel syndrome of the right 
and left hands due to occupational risk from the veteran's 
time working as a carpenter, and diagnosed him with 
polyneuropathy, mostly sensory, probably axonal, due to 
alcohol abuse, chemotherapy, and questionably agent orange.

Upon examination of the regulations and evidence, the Board 
finds that the reduction in the veteran's evaluation from 100 
percent was proper.  Initially, the Board notes that all 
notification requirements under 38 C.F.R. § 3.105(e) were 
met, and the veteran had a hearing on his claim.  With regard 
to the medical evidence, the record reveals that the 
veteran's Hodgkin's disease is in remission, and by his own 
testimony he has not received chemotherapy or other treatment 
for active Hodgkin's disease since May 1996.  There has been 
no local recurrence or metastasis.  Accordingly, the criteria 
for a 100 percent rating under 38 C.F.R. § 4.117, Code 7709, 
are not met, and a reduction is appropriate.  However, as 
noted above, Code 7709 requires that non-active Hodgkin's 
disease is to be rated based on residuals.  Therefore, the 
next matter to be addressed is whether the 10 percent 
evaluation assigned to the veteran's residuals is sufficient 
to evaluate his disability level or if a higher rating is in 
order.

Turning to the issue of the proper evaluation of the 
veteran's residuals of Hodgkin's disease, the Board notes 
that the medical evidence attributes the veteran's numbness 
of the hands to carpal tunnel syndrome pre-dating his 
diagnosis of Hodgkin's disease.  Consequently, the Board does 
not consider this symptom a residual of his service-connected 
Hodgkin's.  Additionally, the veteran's has stated frequently 
in the record that his night sweats began prior to his 
diagnosis of Hodgkin's disease, so the Board also finds that 
this is not a residual of his Hodgkin's.  With regard to the 
other noted symptoms, fatigue, weakness, shortness of breath, 
headaches, decreased appetite, frequent colds and sore 
throats, and numbness of his feet, identified as peripheral 
neuropathy of his lower extremities, the Board finds that 
these are residuals of his treatment for Hodgkin's disease 
and must be rated under the appropriate codes as directed in 
the Note following 38 C.F.R. § 4.117, Code 7709.  

Peripheral neuropathy of the fee is rated pursuant to 
38 C.F.R. § 4.124a, Code 8521, and the veteran's other 
symptoms are most effectively rated pursuant to 38 C.F.R. 
§ 4.117, Code 7700, governing anemia, since the symptoms are 
most analogous with those listed in this Diagnostic Code 
section.  With regard to the application of two separate code 
provisions to the veteran's residuals, the Board finds that 
to do so is proper because the peripheral neuropathy involves 
symptoms wholly unrelated to those rated under Code 7700; 
thus, there is no pyramiding.  38 C.F.R. § 4.14.

Under Code 8521, governing peripheral neuropathy of the 
external popliteal nerve, a 10 percent rating is warranted 
for mild incomplete paralysis, a 20 percent rating for 
moderate incomplete paralysis, a 30 percent rating for severe 
incomplete paralysis, and a 40 percent rating for complete 
paralysis with foot drop and slight droop of the first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost, 
abduction of foot lost, adduction weakened, anesthesia covers 
entire dorsum of foot and toes.  Because the veteran's 
symptoms consist solely of tingling and numbness of the feet, 
and are mostly sensory, his peripheral neuropathy is mild in 
nature, and a 10 percent rating for this residual best 
reflects its severity.

Turning to the veteran's other symptoms, under Code 7700, a 
noncompensable rating is warranted for hemoglobin of 10 
gm/100 ml or less, and asymptomatic anemia; a 10 percent 
rating is warranted for hemoglobin 10/gm/100 ml or less, with 
findings such as weakness, easy fatigability and headaches; a 
30 percent rating is warranted for hemoglobin 8 gm/100 ml or 
less, with findings such as weakness, easy fatigability, 
headaches, lightheadedness, or shortness of breath; a 70 
percent rating is warranted for hemoglobin 7 gm/100 ml or 
less, with findings such as dyspnea on mild exertion, 
cardiomegaly, tachycardia (110 to 120 beats per minute) or 
syncope (three episodes in the last six months); and finally, 
a 100 percent rating is warranted for hemoglobin 5 gm/100 ml 
or less, with findings such as high output congestive heart 
failure or dyspnea at rest.  

Applying the veteran's symptoms of fatigue, weakness, 
headaches, shortness of breath on exertion, decreased 
appetite, and frequent colds and sore throats to these 
criteria, the Board finds that his symptoms more nearly 
approximate the criteria for a 30 percent evaluation.  
Specifically, the veteran has reported shortness of breath 
and lightheadedness, thus, a 10 percent evaluation is not 
sufficient to assess his residuals; however, he does not have 
syncope, tachycardia, or cardiomegaly, as required for a 70 
percent evaluation.  In fact, a chest x-ray on December 1998 
examination showed his heart to be normal.  Accordingly, the 
proper rating for these symptoms is 30 percent.  In summary, 
the Board finds that the veteran is entitled to a 10 percent 
evaluation for his peripheral neuropathy of his feet, and a 
30 percent evaluation for his other residuals, for a combined 
rating of 40 percent.

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criterion for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Restoration of a 100 percent rating for Hodgkin's disease is 
denied.  A 40 percent rating for residuals of Hodgkin's 
disease is granted, subject to the regulations governing 
payment of monetary awards.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

